Title: To Benjamin Franklin from [Jean-Baptiste?] Deumié Groc, 26 November 1784
From: Deumié Groc, (Jean-Baptiste?)
To: Franklin, Benjamin


				
					Monseigneur
					L’orient 26 9bre. 1784.
				
				L’etendue de vos Bontés à faire Le bien, et La Pureté de vos Sentiments à rendre Justice m’enhardisent à m’adresser à vous avec confiance, pour vous prier de vouloir bien Prendre Connoissance d’une affaire malheureuse, et Peut-etre unique, dans La quelle je me trouve enveloppé, Sans avoir pu découvrir Le vray resultat de ce quil en est; et Sur Laquelle je vous Supplie, Monseigneur, d’avoir La bonté de jetter un de vos regards. Je vous en donnerai Le plus court détail possible.
				Javois chargé en janvier 1783 pour £ 40 Mille Livres de marchandises Sur Le navire françois L’aimable Elizabeth, Commandé par le Sieur Bouchet, pour aller d’ici à philadelphie, Lequel partit de Lorient Le 11 mars Suivant, Pour Se rendre à Sa destination. Mais Parvenu à environ 180 Lieues au N.O. des isles des acores, il Essuya un Si mauvais temps, que Le Capitaine et Son Equipage se déciderent à L’abandonner, Pour se Sauver Sur le Vaissaux américain La nancy Commandé Par Le Sieur Robert shuwell de philadelphie, qu’ils rencontrèrent venant en france, où à Leur arrivée Le Capitaine françois, et le capitaine américain dréssèrent à notre amirauté Leurs Procès verbaux de la Position dangereuse où Se trouvoit, disent-ils Le navire L’aimable Elizabeth, mais Sans faire mention ni L’un ni L’autre d’y avoir Laissé 8 hommes déquipage du Vaissau La nancy, qui L’ont conduit à Lisle de St. jean de Terreneuve, ainsi que j’en ai été informé par plusieurs Lettres de mes correspondants des etats unis de L’amérique, par Le moyen desquelles mes assureurs Sont Parvenus à rester nantis de £ 28 Mille Livres que j’avois Seulement D’assurées, jusqu’à ce que nous ayons pu nous Procurer des Nouvelles Sûres de la Situation, et du Sort du navire L’aimable Elizabeth; Pour Cet effet je me suis donné tous Les mouvements possibles Sans avoir pu réussir à avoir d’autres Renseignements qu’une Lettre que Le dit Capitaine Robert shuwell Ecrivit à MM Therrosson frères et compagnie Négotiants à philadelphie, Le 12 janvier dernier, par laquelle il Leur dit; que Le navire L’aimable Elizabeth Couloit Bas d’eau Lorsquil l’a rencontré, mais que Le Sieur Jean Justice Son deuxieme Lieutenant

en ayant pris Le Commandement, il L’avoit Conduit avec huit hommes de Son Equipage à L’isle de st jean de terreneuve, où il dit que Le dit Navire à été Brûlé avec Sa Cargaison, Excepté Le Sel; cependant par d’autres Lettres mes correspondants me disent, que ce capitaine shuwell Leur à fait Voir un etat de Vente des marchandises que Contenoit Le navire L’aimable Elizabeth, que Le dit jean Justice Lui avoit fait Passer de St jean, et actuellement il Se replie à dire, que, Tout Excepté Le Sel, a été Brulé. La Reticence que Ces deux Capitaines ont observée dans Leurs verbaux, en ne faisant Pas mention du monde quils avoient Laissés à Bord du Navire abandonné, jointe aux diffuges et Pretextes qu’allègue aujourd’huy Le Capitaine shuwell, embrouillent plus que jamais Ce malheureux evennement, mais Comme ma fortune, et mon Sort en dépendent, Je vous prie, Monseigneur, de faire demander au Sieur Robert shuwell, habitant à philadelphie, les papiers de Vente de la Cargaison du navire L’aimable Elizabeth, et La verité de ce qui S’est Passé depuis L’instant quil Rencontra en mer Le dit Navire Jusqu’a La définition de tout ce qui Peut avoir eu Lieu depuis que Son Second Lieutenant, jean Justice, en à été Le Maitre, Pour qu’avec ces pièces, je Puisse me faire payer £28 Mille Livres, que J’avois Seulement D’assurées, ou Pour avoir mon Recours vers Le Capitaine & L’armateur de L’aimable Elizabeth.
				J’ose Espérer, que, Sans recourir aux Puissants Protecteurs, que je Pourrois avoir en Cour pour vous solliciter, vous aurés La Bonté d’accorder un aussi Grand bienfait à un Père de famille, qui Gemit depuis cet Evenement malheureux et qui Sera pénétré des sentiments de la plus Vive Reconnoissance.
				Je Suis avec Respect Monseigneur Votre très humble & très obéïssant serviteur
				
					[J B?] Deumié grocNegt. a Lorient
				
			 
				Notation: Dumié Groc 29 Nov. 1784
			